895 N.E.2d 1182 (2008)
STATE of Indiana, Appellant,
v.
Shannon HOLLARS, Appellee.
No. 12S02-0808-CR-477.
Supreme Court of Indiana.
October 20, 2008.

ORDER VACATING PRIOR ORDER GRANTING TRANSFER
By order dated August 28, 2008, the Court granted a petition seeking transfer of jurisdiction over this appeal from the Court of Appeals to this Court. After further review, including oral argument, a majority of the Court has determined that transfer was improvidently granted.
Accordingly, the order granting transfer is VACATED. The Court of Appeals opinion reported as State v. Hollars, 887 N.E.2d 197 (Ind.Ct.App.2008), is no longer vacated under Appellate Rule 58(A) and is REINSTATED as Court of Appeals precedent.
The transfer petition filed by Appellee Hollars is DENIED.
Pursuant to Appellate Rule 58(B), this appeal is at an end. The Court DIRECTS the Clerk to certify this order as final and to send copies of this order to the Hon. Kathy R. Smith, Judge, Clinton Superior Court; Hon. John G. Baker, Chief Judge, Indiana Court of Appeals; Steve Lancaster, Court of Appeals Administrator; and all counsel of record.
The Court further DIRECTS the Clerk to send a copy of this Order to LexisNexis and to West Group for publication on-line and in the bound volumes of this Court's decisions.
SHEPARD, C.J., and DICKSON, BOEHM, and RUCKER, JJ., concur and vote to deny transfer.
SULLIVAN, J., dissents, and votes to grant transfer.